     Case 3:17-cv-00016-BEN-MDD Document 51 Filed 07/29/20 PageID.22113 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
11
       SUSAN DIANNE EUBANKS,                            Case No.: 17cv0016 BEN (MDD)
12
                                      Petitioner,
13                                                      DEATH PENALTY CASE
       v.
14                                                      ORDER GRANTING RESPONDENT’S
       JANEL ESPINOZA, Warden of Central
15                                                      RENEWED APPLICATION FOR
       California Women’s Facility at
                                                        LEAVE TO LODGE RECORDS
16     Chowchilla,
                                                        UNDER SEAL [ECF No. 45]
17                                  Respondent.

18
19          Pending before the Court is Respondent’s Renewed Application for Leave to Lodge
20    Records Under Seal, filed November 14, 2019, accompanied by a declaration of counsel
21    and exhibits to the declaration. (ECF No. 45.) In an order dated November 5, 2019, the
22    Court denied Respondent’s prior application for leave to lodge records under seal, noting
23    that the description of the materials and accompanying reasons for sealing in state court
24    appeared inaccurate and that “aside from stating that the documents are under seal in state
25    court, Respondent fails to offer argument or authority demonstrating why these materials
26    should be lodged under seal in this Court.” (ECF No. 44 at 2.)
27          In a declaration which accompanies the Renewed Application, Respondent now
28    clarifies that “Volume 53 of the Clerk’s Transcript is sealed pursuant to California Penal

                                                    2
                                                                                         17cv0016
     Case 3:17-cv-00016-BEN-MDD Document 51 Filed 07/29/20 PageID.22114 Page 2 of 3



 1    Code § 987.9, which provides that funding requests by indigent defendants in capital cases
 2    shall remain confidential,” and that “Volumes 9, 13, 30A, and 36A of the Reporter’s
 3    Transcript concern ex parte in camera proceedings regarding defense trial strategy and
 4    other matters,” and “these volumes were sealed by the trial court.” (ECF No. 45 at 5.)
 5    Upon review of the exhibits to the declaration (see id. at 6-15) in conjunction with the
 6    proposed sealed lodgment (ECF No. 39), Respondent’s description of the materials and
 7    stated reasons for sealing in the state court now appears accurate.
 8           Respondent notes that “[a]lthough respondent has been granted access to the
 9    transcripts discussed above, the transcripts remain under seal,” and explains that
10    “Respondent seeks to lodge these transcripts under seal because respondent wishes to fulfill
11    her duty under CivLR HC.3.h.1 to provide available transcripts of the state trial court
12    proceedings to this Court, but must also comply with state law governing sealed records.”
13    (ECF No. 45 at 2-3.) Respondent also points out that “[d]istrict courts have allowed section
14    987.9 materials to be lodged under seal” and “[d]istrict courts have also lodged under seal
15    reporter’s transcripts of confidential in camera proceedings in the trial court.” (Id. at 3,
16    citing Sanchez v. Chappell, 2015 WL 4496379, at *157 (E.D. Cal. July 23, 2015), Page v.
17    Miller, 2015 WL 1931739, at *16 n. 9 (C.D. Cal. Apr. 27, 2015), Ragsdale v. Paramo, 2014
18    WL 1766951, at *6 n. 7 (C.D. Cal. May 5, 2014), Ekene v. Cash, 2012 WL 4711723, at *4
19    (C.D. Cal. May 14, 2012.).) Respondent also states that counsel for Petitioner “indicated
20    that she had no objection to Respondent’s application to lodge these records under seal.”
21    (Id. at 5.)
22           “It is clear that the courts of this country recognize a general right to inspect and
23    copy public records and documents, including judicial records and documents.” Nixon v.
24    Warner Communications, Inc., 435 U.S. 589, 597 (1978) (footnotes omitted). “It is
25    uncontested, however, that the right to inspect and copy judicial records is not absolute.
26    Every court has supervisory power over its own records and files, and access has been
27    denied where court files might have become a vehicle for improper purposes.” Id.; see also
28    Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).

                                                   2
                                                                                          17cv0016
     Case 3:17-cv-00016-BEN-MDD Document 51 Filed 07/29/20 PageID.22115 Page 3 of 3



 1          Given that other district courts have lodged under seal the very type of documents at
 2    issue here, the confidential and privileged nature of the records involved, and the fact that
 3    these records remain under seal in state court, the Court concludes there exist compelling
 4    reasons to exercise its discretion and inherent authority to similarly lodge these materials
 5    under seal. See Kamakana, 447 F.3d at 1179. Accordingly, Respondent’s Renewed
 6    Application for Leave to Lodge Records Under Seal [ECF No. 45] is GRANTED. The
 7    Clerk is DIRECTED to lodge the proposed document [ECF No. 39] UNDER SEAL.
 8    IT IS SO ORDERED.
 9    Dated: July 29, 2020                          ______________________________
10                                                  Hon. Roger T. Benitez
                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                           17cv0016
